Citation Nr: 1800702	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-11 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

A new VA medical opinion must be obtained.  In the October 2016 VA examination report, the examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were related to active service in part because the pattern of hearing loss shown in the June 1954 separation audiogram was not consistent with noise-induced hearing loss.  However, the examiner did not account for the fact that the Veteran had hearing loss at separation that was not shown in the May 1952 pre-induction examination.  Specifically, although a puretone threshold test was not performed in the latter examination, a whispered voice test was normal (i.e. 15/15) at pre-induction, and the Veteran's hearing was assigned a numerical designation of "1" in the PULHES profile, indicating normal hearing.  See McKinney v. McDonald, 28 Vet. App. 15, 19-20, n. 4 (2016).  By contrast, the June 1954 separation examination report shows that the Veteran's whispered voice test was abnormal, with scores of 10/15 in both ears.  Moreover, his hearing was assigned a numerical designation of "2" in the PULHES profile, indicating a medical condition or physical defect.  See McKinney, 28 Vet. App. at 20, n. 5.  Thus, irrespective of whether the Veteran's hearing loss at separation was noise-related, the examiner must still explain whether the documented decline in hearing at separation as shown in the whispered voice tests and PULHES profiles is sufficient to establish a 50 percent probability that the Veteran's current hearing loss and tinnitus are linked to active service.  The examiner must also address whether the Veteran's tinnitus is secondary to his hearing loss.  See 38 C.F.R. § 3.310 (2017). 

On remand, the opportunity should be taken to make appropriate efforts to obtain any relevant outstanding records.  In this regard, a May 2015 VA treatment record reflects that the Veteran reported wearing hearing aids for thirty to forty years, and that he had been seen for a consultation at Stanford University for cochlear implants.  The Veteran should be requested to sufficiently identify and authorize the release of these records, so that VA may request them on his behalf, or to submit them himself.  

The Veteran's service personnel records should also be obtained, as they may provide relevant information regarding any in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran to identify and authorize the release of any private treatment records related to his hearing loss, including from Stanford University.  Appropriate efforts must be made to obtain these records if he has adequately identified them and authorized their release.  He should also be invited to submit these records himself. 

2. Make appropriate efforts to obtain the Veteran's service personnel records and add them to the file. 

3. Add any outstanding VA treatment records to the file dated since August 2016. 

4. Then, obtain a new VA medical opinion, as specified below.  

The examiner must render an opinion as to whether it is at least as likely as not (i.e. a 50% probability or more) that the Veteran's bilateral hearing loss and/or tinnitus are linked to active service. 

The examiner must also opine whether it is at least as likely as not that the Veteran's tinnitus was caused or aggravated by his hearing loss. 

In rendering the opinion, the examiner must account for the apparent decline in the Veteran's hearing between entrance and separation.  Specifically, the June 1954 separation examination report reflects whispered voice test results of 10/15 in both ears, as well as hearing loss on audiometric testing.  While audiometric testing was not performed at the May 1952 pre-induction examination, that report shows that a whispered voice test was 15/15 in both ears.  Moreover, the Veteran's PULHES profile at separation reflects a numeric designation of "2" for hearing, in contrast to "1" at pre-induction, indicating a decline in hearing. 

A complete explanation must be provided in support of the conclusion reached. 

5. Finally, after completing any other development that may be indicated, readjudicate the claims.  If any claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




